UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6512


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARIO BRANCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:09-cr-00157-JRS-1)


Submitted:   August 28, 2012                  Decided:   August 31, 2012


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario Branch, Appellant        Pro Se.       Angela Mastandrea-Miller,
Assistant United States        Attorney,      Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mario    Branch   appeals      the   district   court’s   order

denying   his   motion   under   18   U.S.C.    § 3582(c)(2)   (2006)   for

reduction of sentence.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Branch, No. 3:09-cr-

00157-JRS-1 (E.D. Va. Mar. 6, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                      2